Citation Nr: 1024746	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision by which the RO denied 
entitlement to the benefit sought herein.

In February 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
review of additional evidence.  The action specified in the 
February 2010 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

The Veteran's current low back disability did not have onset in 
service and was not caused or aggravated by the Veteran's active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disability have not been met.  38 U.S.C.A. § 1112, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a 
low back disability, which the Veteran has asserted had its onset 
in service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) lay or medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

There is no evidence of any low back disability at the time of 
the Veteran's enlistment examination in October 1972.  Service 
treatment records show that in July 1974, the Veteran began 
complaining of low back pain.  He was diagnosed with mild 
scoliosis.  A January 1975 x-ray was negative for scoliosis, and 
a treatment record from March 1975 noted the Veteran's continuing 
complaints of low back pain, but found no evidence of scoliosis.  
However, an orthopedic consultation a year later found evidence 
of thoracic scoliosis.  The Veteran was diagnosed with mild 
lumbago and found fit for full duty.  At his separation 
examination in November 1976, the Veteran was diagnosed with mild 
thoracic scoliosis, which according to the examiner existed prior 
to service.  On a Report of Medical History completed at the same 
time, the Veteran complained of recurrent back pain.  

Post-service, the first evidence of low back pain is a January 
1995 treatment record from Dr. J.R. at Youngblood Chiropractic.  
Over the approximately ten years the Veteran was treated by Dr. 
J.R. for mid and low back pain, he was given several different 
diagnoses, including thoracic strain/sprain and scoliosis.  

The Veteran was afforded a VA examination in September 2006.  The 
Veteran complained of back pain since service which is located 
primarily between his shoulder blades.  He described the pain as 
constant, with flares of increased pain that may or may not be 
related to his activity level.  He also complained of pain and 
pressure in the rib cage and chest area.  He denied being 
prescribed bed rest at any time in the past year or using a cane 
or brace.  He reported treating his pain with over the counter 
pain medication.  He was described as independent in his 
activities of daily living.  He complained that his low back 
condition causes him discomfort, but that he kept working.  

On examination, the Veteran was able to stand erect and had no 
observable asymmetry, curvature, or spasm.  He had full range of 
motion.  He had tenderness to palpation of the upper and lower 
back.  On neurological examination, no focal strength deficits 
were noted.  Reflexes and sensation were intact to the lower 
extremities.  Straight leg testing was negative.  X-rays were 
negative for scoliosis, but did reveal degenerative changes to 
the lumbar spine.  The Veteran was diagnosed with thoracolumbar 
strain with minimal degenerative changes.

The Veteran was afforded another VA examination in September 
2009.  The Veteran continued to complain of constant low back 
pain and stiffness.  He reported that on rare occasions, the pain 
radiates into his right thigh.  He treated his pain with Flexeril 
and nabumetone, as well as warm water.  He also occasionally used 
an elastic back support while working.  He reported that he had 
missed only two days of work in the last year related to his low 
back.  He had no incapacitating episodes, hospitalizations, or 
surgeries, and his low back disability did not affect his 
activities of daily living.  

On examination, the Veteran's gait was normal.  His neck and back 
were symmetrical, without gross deformity, apparent scoliosis, 
thoracic kyphosis, or lumbar lordosis.  Reflexes were symmetrical 
bilaterally.  He had no muscle atrophy, hypertrophy, or loss of 
muscle tone or strength.  Sensation in the lower extremities was 
normal and equal bilaterally.  The Veteran had slightly limited 
flexion and extension, with no additional limitation following 
repetitive use.  There was no painful motion, tenderness, spasms, 
edema, fatigability, lack of endurance, weakness, or instability.  
An x-ray of the lumbar spine showed degenerative disc disease and 
degenerative facet disease, with no appreciable scoliosis.  The 
examiner noted that despite the Veteran's subjective complaints, 
there was no objective evidence of scoliosis.  The examiner 
diagnosed the Veteran with myofascial strain/lumbago, resolved 
without residuals and degenerative joint and disc disease of the 
lumbar spine.  He concluded that the Veteran's current symptoms 
are predominantly caused by his thoracolumbar degenerative disc 
and joint disease and that this disability is unrelated to the 
Veteran's service.  The examiner based his conclusion on the 
absence of any treatment for a back disability for many years 
after service.  He stated that the Veteran's low back pain in 
service was the result of myofascial strain that did not cause 
the Veteran's present degenerative disc and joint disease.  

The Veteran also submitted a February 2009 treatment record from 
Springhill Medical Center Clinic documenting treatment for 
complaints of mid and low back pain, with x-ray findings of mild 
scoliosis and mild degenerative joint disease.  The treatment 
provider noted that there was no arthritis related to the 
scoliosis.  

Based on the above evidence, the Board finds that entitlement to 
service connection for a low back disability is not warranted.  
While the Veteran was treated on multiple occasions for low back 
pain in service, with findings of scoliosis on several occasions, 
there is no evidence of any permanent injury or disability of the 
Veteran's back.  Post-service, there is no objective evidence of 
complaints of or treatment for a back disability for nearly 
twenty years after service.  The September 2009 VA examiner 
concluded that the Veteran's current back symptoms are the result 
of degenerative disc and joint disease of the thoracolumbar spine 
not caused by or related to the Veteran's in service muscle 
strain.  

To the extent the Veteran has testified that he continued to 
suffer from low back pain continuously from separation from 
service to the present, his claims are not supported by any 
objective medical evidence.  The Veteran's service treatment 
records, as well as post-service treatment records from 1995 to 
the present show that the Veteran has not hesitated to seek 
treatment for his back pain.  Thus, the Board finds the absence 
of any medical treatment for almost twenty years after separation 
from service to be highly probative evidence against the 
Veteran's claim, suggesting an absence of symptomatology.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding 
that it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).  

The Veteran has insisted that his current back disability is 
related to service, specifically, that he developed scoliosis in 
service and that this caused both his in service and current back 
problems.  While the Board recognizes that the Veteran is 
competent to testify as to his symptoms such as back pain or 
stiffness; he is not competent to offer an opinion as to the 
cause of his current symptoms.  While lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation, lay 
assertions of the etiology of particular disability do not 
constitute competent medical evidence.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

While thoracic scoliosis was observed in service, there is no 
evidence that this is the cause of the Veteran's current back 
problems.  The Veteran's private physician observed in February 
2009 that the degenerative changes to the Veteran's spine were 
unrelated to the Veteran's scoliosis and the September 2009 VA 
examiner concluded that the Veteran's current symptoms of low 
back pain were the result of degenerative disc and joint disease 
of the thoracolumbar spine which was unrelated to service.  The 
Board must find that the opinions of trained medical 
professionals as to the cause of the Veteran's current back 
problems and whether or not they are related to the Veteran's 
service are far more probative than the Veteran's lay opinion, 
however strong or sincere.  

The preponderance of the evidence shows that the Veteran's 
current low back disability is the result of degenerative changes 
to the thoracolumbar spine which had onset many years after 
separation from service and are unrelated to the Veteran's low 
back problems in service.  Accordingly, entitlement to service 
connection for a low back disability is denied.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in July 2006 and November 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the November 2006 letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a statement of 
the case issued in June 2007 and supplemental statements of the 
case issued in November 2009 and March 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records.  The 
Veteran submitted private medical records.  The appellant was 
also afforded a VA medical examination in September 2006 and 
September 2009.  These examinations are adequate and probative 
for VA purposes because the examiners relied on sufficient facts 
and data, provided a rationale for the opinion rendered, and 
there is no reason to believe that they did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


